673 S.E.2d 864 (2009)
SAFT AMERICA, INC.
v.
PLAINVIEW BATTERIES, INC., Energex Batteries, Inc., Bernie R. Erde, and Russell J. Bleeker.
No. 204A08.
Supreme Court of North Carolina.
February 6, 2009.
Moore & Van Allen, PLLC, by Anthony T. Lathrop and Michael T. Champion, Charlotte, for plaintiff-appellant/appellee.
Law Offices of Scott M. Zucker Esq., by Cameron Gilbert, pro hac vice, Woodbury, NY, for defendant-appellant Energex Batteries, Inc.
Byrd, Byrd, Ervin, Whisnat & McMahon, P.A., by Lawrence D. McMahon, Jr., Morganton; and Law Offices of Scott M. Zucker Esq., by Cameron Gilbert, pro hac vice, Woodbury, NY, for defendant-appellee Bernie R. Erde.
No brief for defendants Plainview Batteries, Inc. and Russell J. Bleeker.
PER CURIAM.
As to the issue of the trial court's personal jurisdiction over defendant Bernie R. Erde, we reverse the decision of the Court of Appeals majority for the reasons stated in the dissenting opinion and instruct that court to reinstate the trial court's denial of Mr. Erde's motion to dismiss. We further conclude that the petition of defendant Energex Batteries, Inc. for discretionary review as to additional issues was improvidently allowed.
REVERSED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.
Justice TIMMONS-GOODSON did not participate in the consideration or decision of this case.